WIGGINTON, Judge.
Since it appears from the record that appellant has shown sufficient cause, we treat the appeal, brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), as a petition for writ of habeas corpus seeking a belated appeal. State v. Meyer, 430 So.2d 440 (Fla.1983); Meeks v. State, 489 So.2d 135 (Fla. 1st DCA 1986). However, having thoroughly reviewed the record, we find no reversible error. Accordingly, the conviction below is affirmed.
MILLS and NIMMONS, JJ., concur.